                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                     Case No. 19-cv-03683-SI
                                   8                    Petitioner,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         RECONSIDERATION
                                  10     S PEARMAN,                                         Re: Dkt. No. 8
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner’s “motion for review: mandation [sic] of issuing the writ” is construed to be a

                                  14   motion for reconsideration of the order of dismissal. Docket No. 8. A motion for reconsideration

                                  15   under Federal Rule of Civil Procedure 59(e) ‘“should not be granted, absent highly unusual

                                  16   circumstances, unless the district court is presented with newly discovered evidence, committed

                                  17   clear error, or if there is an intervening change in the law.”’ McDowell v. Calderon, 197 F.3d 1253,

                                  18   1255 (9th Cir. 1999) (citation omitted) (en banc). Petitioner’s motion does not show newly

                                  19   discovered evidence, clear error by the Court, or an intervening change in the law; rather, the motion

                                  20   reflects nothing more than disagreement with the Court’s order of dismissal and judgment. The

                                  21   motion for reconsideration therefore is DENIED. Docket No. 8.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 5, 2019

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
